Case:19-03908-jtg Doc#:5 Filed: 09/16/19 Pagei1of1

United States Bankruptey Court

WESTERN DISTRICT OF MICHIGAN

 

TELEPHONE
CHAMBERS OF 616-456-2233
JOHN T. GREGG
BANKRUPTCY JUDGE

ONE DIVISION AVENUE NORTH
GRAND RAPIDS, MICHIGAN 49503

September 16, 2019
VIA CM/ECF

Mr. Mark H. Shapiro, Esq.
Steinberg Shapiro & Clark
25925 Telegraph Road
Suite 203

Southfield, MI 48033-2518

Re: = Inre Chhatrala Grand Rapids, LLC, Case No. 19-03908 (Bankr. W.D. Mich.)
In re Bhogal Enterprises, LLC, Case No. 19-03909 (Bankr. WD. Mich.)

Dear Mr. Shapiro:

On September 16, 2019, Chhatrala Grand Rapids, LLC and Bhogal Enterprises, LLC filed
voluntary petitions for relief under Chapter 11 of the Bankruptcy Code. Both cases were assigned
to me as presiding judge.

Thereafter, Mr. A. Todd Almassian, Esq. filed a notice of appearance on behalf of Access
Point Financial, LLC, which appears to be a significant creditor in at least one of the cases. I write
to disclose to you and other parties in interest in the above-referenced cases that I am scheduled to
participate on a panel with Mr. Almassian on September 27, 2019 at the Bankruptcy Bootcamp,
an educational program sponsored by the Federal Bar Association — Bankruptcy Section.
Additional information regarding the program is available on the court’s website.

Please be aware that I do not intend to take any further action beyond this disclosure absent
a formal request filed on the docket(s) by a party in interest. Instead, this letter is being transmitted
solely for purposes of disclosure.

Sincerely,

CAT

John T. Greg
United States Bankruptcy Judge

co Matthew W. Cheney, Esq. (via CM/ECF)
